Per Curiam.

The record shows that this was an application before a justice for surety of the peace, which was not* sustained. The applicant appealed to the Common Pleas, where, on motion, the appeal was dismissed. This ruling was excepted to, but no bill of exceptions setting forth the 'grounds of said ruling was filed. In the absence of some proper showing of the reasons or grounds upon which the Court acts, we must presume in favor of that action as has been often decided.
The judgment is affirmed.